Citation Nr: 0124721	
Decision Date: 10/16/01    Archive Date: 10/23/01

DOCKET NO.  00-24 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date prior to January 7, 1998, 
for a 100 percent rating for coronary artery disease, status 
post coronary artery bypass graft (CABG), with left 
ventricular aneurysm, automatic implantable Cardioverter-
Defibrillator (AICD), and pacemaker.


REPRESENTATION

Appellant represented by:	Clarence F. Rhea, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
October 1986 and from June 1988 to November 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (RO) which assigned January 7, 1998, as 
the effective date for the award of a 100 percent rating for 
coronary artery disease, status post CABG with left 
ventricular aneurysm, AICD and pacemaker.

During a July 2001 travel Board hearing before the 
undersigned, the veteran's representative asserted claims of 
clear and unmistakable error pertaining to RO rating 
decisions in December 1993 and April 1995.  The Board refers 
these matters to the RO for appropriate action.


REMAND

The veteran contends that the RO improperly denied an 
effective date prior to January 7, 1998, for a 100 percent 
evaluation for his service-connected coronary artery disease, 
status post CABG, with left ventricular aneurysm, AICD and 
pacemaker.  Review of the record discloses that additional RO 
action is required prior to further Board review of the 
veteran's claim.

During the course of this appeal, a substantial change in VA 
law affecting this matter redefined VA's duty to assist and 
to notify a claimant of information and evidence necessary to 
substantiate a claim for benefits.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  The VCAA and 
regulations promulgated pursuant thereto also eliminate the 
concept of a well-grounded claim and require VA to make a 
reasonable effort to assist a veteran to obtain evidence 
necessary to substantiate a claim, which may include medical 
or other records and a medical examination or opinion.  Id; 
66 Fed. Reg. 45,620, 45,632 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
VCAA and implementing regulations are, for the most part, 
applicable to claims filed on or after the date of its 
enactment and to claims filed before the date of enactment 
but not finally adjudicated by that date.  38 U.S.C.A. § 5107 
note (West Supp. 2001).  Remand of this case is, for the 
reasons set out below, required for compliance with VCAA 
notice and duty to assist provisions.

The record reveals that, when the veteran filed his claim for 
a rating greater than 30 percent in January 1998, he 
indicated that he had been followed for his service-connected 
heart disability at a VA medical facility since 1992.  In 
prosecuting a claim for an earlier effective date for the 
award of a higher rating, such information can be 
significant.  This is so because, as noted below, a VA 
treatment record may constitute an informal claim as of the 
date it was created.  

The general rule with respect to the effective date of an 
award of increased compensation is that the effective date of 
such award "shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a) (West 1991); 
see also 38 C.F.R. § 3.400(o)(1) (2001).  An exception to 
that rule applies, however, under circumstances where 
evidence demonstrates that a factually ascertainable increase 
in disability occurred within the one-year period preceding 
the date of receipt of a claim for increased compensation.  
In that regard, the law provides that the effective date of 
the award "shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  
38 U.S.C.A. § 5110(b)(2) (West 1991); see also 38 C.F.R. 
§ 3.400(o)(2) (2001); Harper v. Brown, 10 Vet. App. 125 
(1997).

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  38 C.F.R. § 3.157 (2001).  As to reports prepared 
by VA or the uniformed services, the date of receipt of such 
a claim is deemed to be the date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital.  38 C.F.R. § 3.157(b)(1).  For reports 
prepared by a non-VA hospital where the veteran was 
maintained at VA expense, the date of admission to the 
hospital is accepted as the date of receipt of claim if VA 
maintenance was authorized prior to admission.  Id.  If, 
however, VA maintenance was authorized subsequent to 
admission, the date VA received notice of the admission will 
be accepted.  Id.  For all other reports, including reports 
from private physicians, laypersons, and state and other 
institutions, the date of receipt of the reports is accepted 
as the date of receipt of an informal claim.  Id; 38 C.F.R. 
§ 3.157(b)(2), (3).  

In the veteran's case, a 30 percent rating was confirmed by 
an April 1995 rating decision.  It does not appear from a 
review of the record that the veteran initiated an appeal of 
that decision.  See 38 C.F.R. §§ 20.302, 20.1103 (2001) (a 
claimant has one year to initiate an appeal).  Thereafter, a 
claim for increase was filed by the veteran in January 1998.  
However, because of the law and regulations set out above, VA 
must determine, first of all whether any VA records were 
created earlier than January 1998 that might constitute 
informal claims as defined by 38 C.F.R. § 3.157, and secondly 
whether the evidence demonstrated that the veteran's 
disability was such that a 100 percent rating was warranted 
earlier than January 1998.  Because the veteran has indicated 
that he had been followed by VA since 1992, another search 
for records should be undertaken.

It should also be noted that, in August 2001, the veteran's 
representative submitted additional evidence directly to the 
Board.  This evidence included a copy of an April 1993 letter 
from the Social Security Administration (SSA) to the veteran 
providing notice of entitlement to monthly disability 
benefits.  The record does not include evidence showing the 
nature of the disability for which benefits were to be paid 
or copies of medical evidence supporting the SSA's April 1993 
or subsequent findings of disability.  Because any such 
records prepared for subsequent SSA determinations might 
contain VA reports that could constitute informal claims 
following the 1995 rating decision, and are likely pertinent 
to the veteran's claim in that they might more clearly show 
whether a 100 percent rating was warranted under then-
applicable rating criteria, the RO should try to obtain these 
records as well. 

In consideration of the foregoing, the Board has determined 
that further development of the case is necessary to provide 
the veteran due process of law and full consideration of this 
appeal.  Accordingly, this case is REMANDED for the following 
action:

1.  The RO should review the claims file 
and ensure full compliance with VCAA and 
regulatory notification and development 
procedures, especially those provided in 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2001); 66 Fed. Reg. 45,620, 
45,632 (August 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).

2.  The RO should attempt to locate, 
obtain and associate with the claims file 
medical records (not already associated 
with the claims file) of all private and 
VA examinations, treatment and therapy 
pertaining to the veteran's service-
connected heart disorder, particularly 
those created prior to January 7, 1998.

3.  The RO should obtain copies of all 
written SSA decisions and medical 
documentation pertaining to the veteran's 
SSA disability benefits, and associate 
these records with the claims file.

4.  The RO should ensure full completion 
of the aforementioned development.

If the benefit sought by the veteran is not granted, the RO 
should issue a Supplemental Statement of the Case and provide 
the veteran and his representative with time to respond.  The 
RO then should return the case to the Board for further 
review.  The purpose of this remand is to obtain additional 
development.  The Board intimates no opinion as to the merits 
of the case.  Although the veteran need not take further 
action until so notified by the RO, he may submit to the RO 
additional evidence and argument pertaining to this remand.  
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


